 Case 1:17-cr-00367-RMB Document 32 Filed 05/14/20 Page 1 of 3 PageID: 112



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     RENÉE MARIE BUMB                         MITCHELL H. COHEN COURTHOUSE
UNITED STATES DISTRICT JUDGE                  1 John F. Gerry Plaza, Chambers 6050
                                              P.O. Box 2736
                                              Camden, New Jersey 08101
                                              (856) 757-5020 Fax (856) 757-5474

                                              May 14, 2020


LETTER OPINION FILED WITH THE CLERK OF THE COURT

Steven Cooley
#70930-050
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, New Jersey 08640

Alisa Shver, AUSA
U.S. Attorney's Office District Of New Jersey
401 Market Street, 4th Floor
Camden, New Jersey 08102

      Re:    United States v. Steven Cooley
             Criminal Action No. 17-367 (RMB)

Mr. Cooley and Counsel:

      Before this Court is Defendant Steven Cooley’s (“Defendant” or
“Cooley”) Motion for Compassionate Release under the First Step Act,
18 U.S.C. § 3582(c)(1)(A). This Court having considered the parties’
submissions, and for the reasons discussed below, denies Defendant’s
motion.

DISCUSSION

     Although a district court generally has limited authority to
modify a federally-imposed sentence once it commences, Dillon v.
United States, 560 U.S. 817, 825 (2010), the First Step Act (“FSA”),
18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant
compassionate release where there exists “extraordinary and
compelling reasons” to reduce a sentence. The statute provides, in
relevant part, that:

      (A) the court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights to
    Case 1:17-cr-00367-RMB Document 32 Filed 05/14/20 Page 2 of 3 PageID: 113



        appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s
        facility, whichever is earlier, may reduce the term of
        imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not
        exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in
        section 3553(a) to the extent that they are applicable, if
        it finds that--
        (i) extraordinary and compelling reasons warrant such a
        reduction. . .

        18 U.S.C. § 3582(c) (emphasis added). As such, under the
        FSA, a defendant seeking a reduction in his term of
        imprisonment bears the burden of establishing both that he
        has satisfied (1) the procedural prerequisites for
        judicial review, and (2) that compelling and extraordinary
        reasons exist to justify compassionate release.

     On September 3, 2017, Defendant pled guilty to a one-count
Information charging him with committing Hobbs Act Robbery on
December 29, 2016 in violation of 18 U.S.C. § 1951(a) and 2. On March
8, 2019, this Court sentenced Defendant to a term of 60 months
imprisonment, three years of supervised release, and $73,247.79 in
restitution. Dkt. No. 19. Defendant is currently serving his
sentence at FCI Fort Dix. Dkt. No. 27.

      On April 17, 2020, Defendant filed an emergency motion asking
this Court for compassionate release under the FSA on the grounds that
he is “especially vulnerable to the coronavirus” because he suffers
from “hypertension, obesity, chronic arthritis, and sleep apnea.”
Dkt. No. 28, at 1. He also states that as an African American he is
at an increased risk of dying if infected with the virus. Id.
However, this Court may only grant a motion for reduction of sentence
under the FSA if it was filed “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf” or after 30 days have
passed “from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” 18 U.S.C. §
3582(c)(1)(A); see also United States v. Raia, No. 20-1033, 2020 WL
1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020). This
is a statutory requirement that this Court may not waive. See, e.g.,
Raia, 2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d
Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).1 Because Defendant

1 Even if this Court were to waive the statutory exhaustion
requirement as Defendant asks this Court to do, the Court finds the
reasons proffered by Defendant are insufficient. Defendant claims
that a delay would result in “catastrophic health consequences.”
 Case 1:17-cr-00367-RMB Document 32 Filed 05/14/20 Page 3 of 3 PageID: 114



has not exhausted his administrative remedies, this Court may not
consider the merits of his motion at this time, and his motion will
be denied.

CONCLUSION

     Defendant’s Motion for Compassionate Release is DENIED without
prejudice. An appropriate order follows.




                                        Very truly yours,

                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




Dkt. No. 28, at 3. Defendant points to no specific concerns other
than a generalized concern about the “pandemic crisis.” Id. This
is insufficient to waive the exhaustion of administrative rights
requirement.
